     Case 3:20-cv-01006-W-DEB Document 34 Filed 12/10/20 PageID.459 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11                          UNITED STATES DISTRICT COURT
12                         SOUTHERN DISTRICT OF CALIFORNIA
13
14   UNITE HERE LOCAL 30,                               Case No.: 20-cv-01006 W (DEB)
15                                     Plaintiff,
                                                        ORDER:
16   v.                                                 (1) GRANTING PLAINTIFF’S
                                                        MOTION TO DISMISS THE
17   SYCUAN BAND OF THE KUMEYAAY
                                                        COUNTERCLAIM [DOC. 18]; AND
     NATION; and DOES 1-100,
18
                                    Defendants.         (2) GRANTING PLAINTIFF’S
19
                                                        MOTION FOR JUDGMENT ON THE
20                                                      PLEADINGS [DOC. 20.]
21
22         Pending before this Court are Plaintiff UNITE HERE Local 30’s (“the Union”)
23   motion to dismiss Defendant Sycuan Band of Kumeyaay Nation’s (“the Tribe”)
24   counterclaim for declaratory relief [Doc. 18] and motion for judgment on the pleadings
25   [Doc. 20]. The Tribe opposes both motions. [Docs. 27, 28.] The Court decides the
26   matters without oral argument pursuant to Civil Local Rule 7.1(d)(1). For the reasons
27   that follow, the Union’s motions are hereby GRANTED.
28

                                                    1
                                                                              20-cv-01006 W (DEB)
     Case 3:20-cv-01006-W-DEB Document 34 Filed 12/10/20 PageID.460 Page 2 of 5



 1         I.      BACKGROUND
 2              The Tribe owns and operates the Sycuan Casino Resort. (Complaint to Compel
 3   Arbitration (“Compl.”) [Doc. 1] ¶ 4. The Union is a labor organization seeking to
 4   represent the Sycuan Casino Resort employees. (Id. ¶¶ 1, 3.)
 5              Pursuant to the Indian Gaming Regulatory Act (“IGRA”), the Tribe entered into a
 6   Compact with the State of California regarding where and how it will operate its casino.
 7   (Id. ¶ 15.) Section 12.10 of the Compact requires the Tribe to adopt and maintain a
 8   Tribal Labor Relations Ordinance (“TLRO”) in order for gaming activities to continue.
 9   (Id. ¶¶16-17; Answer [Doc. 9] ¶¶ 16-17.)1 The TLRO sets out procedures for organizing
10   casino employees into a union.
11              The TLRO requires the Tribe to enter into a contract with a union if certain
12   conditions are met. Section 7 states:
13        The Tribe agrees that if a union first offers in writing that it and its local
          affiliates will comply with (b)(1) and (b)(2), the Tribe shall comply with the
14
          provisions of (c) and (d) . . . . The union’s offer in subsection (b) of this
15        Section 7 shall be deemed an offer to accept the entirety of this Ordinance as
          a bilateral contract between the Tribe and the union, and the Tribe agrees to
16
          accept such offer.
17   (Answer ¶ 18.)
18              The Union alleges that it has a contract with the tribe because it made a Section 7
19   offer to the Tribe by delivering a letter to the Tribe’s top elected official and the TLRO
20   contains the Tribe’s automatic acceptance of such an offer. (Compl. ¶¶ 23-24, 29; Ex. B
21   [Doc. 1-2]; Answer ¶¶ 23-24, 29. The TLRO’s dispute-resolution procedure is
22   arbitration. (Compact [Ex. A, Doc. 1-2] Appx. C, § 13(a)-(b).)
23              The Tribe denies that it has entered into a contract with the Union. (Answer ¶¶ 6,
24   30, 40.) In response to the Union’s demand for arbitration, the Tribe declared that “[it]’s
25   legal position is that the TLRO is preempted by the National Labor Relations Act
26
27
28   1
         The TLRO is attached as Exhibit A to the Complaint.

                                                         2
                                                                                    20-cv-01006 W (DEB)
     Case 3:20-cv-01006-W-DEB Document 34 Filed 12/10/20 PageID.461 Page 3 of 5



 1   (NLRA) and is therefore null and void; and the Tribe has no obligation to comply with
 2   it.” (Compl. ¶ 38; Answer ¶ 38.)
 3               On June 1, 2020, the Union filed its Complaint seeking an order compelling
 4   arbitration. (Compl. ¶¶ 41-46.) The Tribe timely filed both an Answer and a
 5   Counterclaim. The counterclaim seeks a declaratory judgment stating that federal law
 6   preempts and invalidates California’s requirement that the Tribe enter into a contract with
 7   the Union. (Counterclaim [Doc. 10] ¶ 67.)2
 8               Now before the Court are the Union’s motion to dismiss the counterclaim pursuant
 9   to Federal Rule of Civil Procedure 12(b)(1), 12(b)(6) and 12(b)(7), and its subsequent
10   motion for judgment on the pleadings.
11
12         II.      LEGAL STANDARD
13               A motion for judgment on the pleadings may be brought “[a]fter the pleadings are
14   closed—but early enough not to delay trial[.]” Fed. R. Civ. P. 12(c). “Analysis under
15   Rule 12(c) is substantially identical to analysis under Rule 12(b)(6) because, under both
16   rules, a court must determine whether the facts alleged in the complaint, taken as true,
17   entitle plaintiff to a legal remedy.” Chavez v. United States, 683 F.3d 1102, 1108 (9th
18   Cir. 2012).
19               A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of the
20   complaint. See Parks Sch. of Bus., Inc. v. Symington, 51 F.3d 1480, 1484 (9th Cir.
21   1995). A complaint may be dismissed as a matter of law either for lack of a cognizable
22   legal theory or for insufficient facts under a cognizable theory. Balisteri v. Pacifica
23   Police Dep’t., 901 F.2d 696, 699 (9th Cir. 1990). In ruling on the motion, a court must
24   “accept all material allegations of fact as true and construe the complaint in a light most
25   favorable to the non-moving party.” Vasquez v. L.A. Cnty., 487 F.3d 1246, 1249 (9th
26   Cir. 2007).
27
28   2
         The Answer also asserts preemption as an affirmative defense. (Answer 13:1-6.)

                                                         3
                                                                                          20-cv-01006 W (DEB)
     Case 3:20-cv-01006-W-DEB Document 34 Filed 12/10/20 PageID.462 Page 4 of 5



 1         A complaint must contain “a short plain statement of the claim showing that the
 2   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The Supreme Court has interpreted
 3   this rule to mean that “[f]actual allegations must be enough to raise a right to relief above
 4   the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 554, 555 (2007). The
 5   allegations in the complaint must “contain sufficient factual matter, accepted as true, to
 6   ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678
 7   (2009) (quoting Twombly, 550 U.S. at 570).
 8
 9      III.   DISCUSSION
10         The necessary facts for contract formation are undisputed. The Tribe admits it
11   adopted the TLRO and continues to maintain it. (See Tribe’s Opposition to Motion to
12   Dismiss (“Oppo. to MTD”) [Doc. 28] 1:9-11 (stating that the Tribe has “continuously
13   maintained” the TLRO).) The Tribe admits the text of the TLRO. (Compl. ¶¶ 17-18;
14   Answer ¶¶ 17-18.) The Tribe admits it received the Union’s offer described by Section 7
15   of the TLRO. (Compl. ¶¶ 23-24, 29; Answer ¶¶ 23-24, 29.) Thus, a contract was formed
16   in which the Tribe and the Union agreed to comply with the TLRO’s terms.
17         The Tribe’s arguments that it never agreed to arbitrate the issue of preemption and
18   retained its sovereign immunity to suit run counter to established precedent and the plain
19   text of the TLRO. Section 13(e) of the TLRO provides:
20         The Tribe agrees to a limited waiver of its sovereign immunity for the sole
           purpose of compelling arbitration or confirming or vacating an arbitration
21
           award issued pursuant to the Ordinance in the appropriate state superior
22         court or in federal court.
23   The breadth of the arbitration provision is similarly clear, providing that “[a]l issues shall
24   be resolved exclusively through the binding dispute resolution mechanisms herein.”
25   There is a presumption in favor of arbitrability and unless the party contesting
26   arbitrability demonstrates the language of the agreement specifically excludes a particular
27   matter, “all of the questions on which the parties disagree must therefore come within the
28

                                                   4
                                                                                  20-cv-01006 W (DEB)
     Case 3:20-cv-01006-W-DEB Document 34 Filed 12/10/20 PageID.463 Page 5 of 5



 1   scope of the grievance and arbitration provisions of the collective agreement.”
 2   Steelworkers v. Warrior & Gulf Navigation Co., 363 U.S. 574, 581 (1960).
 3         Having determined the formation of a contract, the Court declines to exercise
 4   supplemental jurisdiction over the Tribe’s counterclaim, which requests a declaration that
 5   the contract is void due to preemption of the TLRO by the NLRA. Doing so would
 6   interfere with the arbitrator’s authority under Buckeye Check Cashing. See 28 U.S.C. §
 7   1367(c)(4) (In exceptional circumstances, courts may decline to exercise supplemental
 8   jurisdiction over a claim if “there are compelling reasons for declining jurisdiction.”) In
 9   a challenge involving a contract with an arbitration clause, the issue of a contract’s
10   validity as a whole is to be considered by the arbitrator, not the court. Buckeye Check
11   Cashing, Inc. v. Cardegna, 546 U.S. 440, 446 (2006).
12
13      IV.    CONCLUSION & ORDER
14         Based on the foregoing, the court GRANTS the motion to dismiss [Doc. 18] and
15   the motion for judgment on the pleadings [Doc. 20].
16
17         IT IS SO ORDERED.
18   Dated: December 10, 2020
19
20
21
22
23
24
25
26
27
28

                                                   5
                                                                                 20-cv-01006 W (DEB)
